                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNION PACIFIC RAILROAD COMPANY,

                       Plaintiff,

        vs.                                                           8:20-CV-516

BROTHERHOOD OF MAINTENANCE OF
WAY EMPLOYES DIVISION OF THE                                             ORDER
INTERNATIONAL BROTHERHOOD OF
TEAMSTERS,

                       Defendant.


       This matter is set for a hearing on Plaintiff’s Motion for Preliminary Injunction (Filing 6)

at 9:00 a.m. on January 5, 2021. See Filing 24 at 23. Counsel for Defendant may appear via

videoconference pursuant to counsel’s request. All other parties and all witnesses shall appear in

person unless leave is granted to appear via videoconference. The parties are directed to file

witness lists no later than 12:00 p.m. on December 31, 2020, and any exhibits the parties wish to

offer into evidence no later than 10:00 a.m. on January 4, 2021. Any exhibit previously filed need

not be filed again. Any additional briefing addressing the evidence and legal issues pertaining to a

preliminary injunction must be filed no later than 10:00 a.m. on January 4, 2021. Each party is

limited to one ten-page brief, which shall be double-spaced, with one-inch margins on all four

sides and 12-point font.


       Dated this 28th day of December, 2020.

                                                     BY THE COURT:


                                                     ___________________________
                                                     Brian C. Buescher
                                                     United States District Judge
